Citation Nr: 0216092	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  96-27 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, including an undiagnosed illness (UI) manifested by 
shortness of breath.

2.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD) 
and an UI manifested by memory loss, loss of concentration, 
and dizziness.

3.  Entitlement to service connection for a GI 
(gastrointestinal) disorder, including an UI manifested by 
epigastric disturbances, diarrhea, and vomiting.

4.  Entitlement to service connection for a musculoskeletal 
disorder and chronic fatigue syndrome, including an UI 
manifested by muscle aches and cramps, and joint stiffness.

5.  Entitlement to service connection for a disorder 
manifested by nose bleeds, including an UI manifested by nose 
bleeds.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, brother, and D.R.L.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1989 to June 
1992, including a tour in the Southwest Asia theater during 
the Persian Gulf War (PGW) from May 31 to September 3, 1991.

This appeal came to the Board of Veterans' Appeals (Board) 
from a January 1996 RO rating decision that denied service 
connection for an UI manifested by shortness of breath, an UI 
manifested by neuropsychiatric signs or symptoms, an UI 
manifested by GI signs or symptoms, an UI manifested by 
fatigue and musculoskeletal signs and symptoms, an UI 
manifested by nose bleeds, and a psychiatric disability.  In 
August 2000, the Board remanded the case to the RO for 
additional development.

The Board has classified the issues as shown on the first 
page of this decision.


FINDINGS OF FACT

1.  The veteran's respiratory conditions in service were 
acute and transitory, and resolved without residual 
disability.  

2.  Left-side septal deviation, rhinitis, and maxillary 
sinusitis were first demonstrated after service and are 
unrelated to disease or injury in service.

3.  Objective signs or symptoms of an UI manifested by 
shortness of breath are not found.

4.  A personality disorder is not a disability for VA 
compensation purposes.

5.  An acquired psychiatric disability was not demonstrated 
until many years after service, and is unrelated to a disease 
or injury in service.

6.  PTSD or objective signs or symptoms of an UI manifested 
by neuropsychiatric problems are not found.

7.  The veteran's GI conditions in service were acute and 
transitory, and resolved without residual disability.

8.  A chronic GI condition was first demonstrated after 
service and is unrelated to disease or injury in service.

9.  Objective signs or symptoms of an UI manifested by GI 
problems are not found.

10.  The veteran's musculoskeletal problems in service were 
acute and transitory, and resolved without residual 
disability.  

11.  Bursitis of the shoulders and arthritis of the lumbar 
spine were first demonstrated more than one year after 
service and are unrelated to a disease or injury in service.

12.  Objective signs or symptoms of an UI manifested by 
musculoskeletal problems or chronic fatigue syndrome are not 
found.

13.  Objective signs or symptoms of an UI manifested by nose 
bleeds are not found, and a disorder manifested by nose 
bleeds other than sinusitis and rhinitis is not demonstrated.


CONCLUSIONS OF LAW

1.  Rhinitis, left-side deviated septum, maxillary sinusitis, 
and an UI manifested by shortness of breath was not incurred 
in or aggravated by active service; nor may an UI manifested 
by shortness of breath be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1113, 1117, 1118, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2001).

2.  PTSD, anxiety disorder, undifferentiated somatiform 
disorder or an UI manifested by neuropsychiatric signs or 
symptoms was not incurred in or aggravated by active service; 
nor may undifferentiated somatiform disorder or an UI 
manifested by neuropsychiatric signs or symptoms be presumed 
to have been incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 
(2001).

3.  Irritable bowel syndrome or an UI manifested by GI signs 
or symptoms was not incurred in or aggravated by active 
service; nor may an UI manifested by GI signs or symptoms be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 1113, 1117, 1118, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2001).

4.  Chronic fatigue syndrome, bursitis of the shoulders, 
arthritis of the lumbar spine or an UI manifested by 
musculoskeletal signs or symptoms was not incurred in or 
aggravated by active service; nor may an UI manifested by 
musculoskeletal signs or symptoms or arthritis of the lumbar 
spine be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2001 and 66 Fed. Reg. 56614-56615 (Nov. 9, 2001).

5.  A disorder manifested by nose bleeds or an UI manifested 
by nose bleeds was not incurred in or aggravated by active 
service; nor may an UI manifested by nose bleeds be presumed 
to have been incurred in active service.  38 U.S.C.A. 
§§ 1110, 1113, 1117, 1118, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims being considered in this appeal, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed disabilities, 
including whether he has objective signs or symptoms of 
undiagnosed illnesses (UI's) manifested by shortness of 
breath, neuropsychiatric manifestations, GI problems, 
musculoskeletal manifestations or nose bleeds.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a March 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claims.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

1.  Entitlement to Service Connection for a Respiratory 
Disorder, Including an UI manifested by Shortness of Breath.

A.  Factual Background

The veteran had active service from November 1989 to June 
1992, including service in the Southwest Asia theater during 
the PGW from May 31 to September 3, 1991.

Service medical records reveal that the veteran was seen in 
December 1989 for an upper respiratory infection and in March 
1991 for a cold.  In June 1992, he underwent medical 
examination, including chest X-ray, for separation from 
service.  Complaints or findings of respiratory problems were 
not found.

VA and private medical records, including records received 
from the Social Security Administration (SSA) in 2001, show 
that the veteran was treated and evaluated for various 
conditions from 1993 to 2002.  The more salient medical 
reports related to the conditions considered in this appeal 
are discussed in the appropriate sections.

A copy of a newspaper was received in 1995.  The newspaper 
reveals that various environmental hazards occurred in the 
PGW that persisted after the active fighting terminated.

The veteran underwent a VA medical examination in March 1996.  
The veteran's complaints included shortness of breath.  He 
gave a history of nose bleeds and sinusitis.  The diagnoses 
included colonic polyp (small previously seen by endoscopy), 
epistaxis recurrent secondary to trauma and sinusitis, and 
history of recurrent sinusitis.

The veteran underwent various chest X-rays by VA in the mid 
1990's.  The reports of those X-rays are essentially 
negative.

The veteran was hospitalized in January 1997 at a VA medical 
facility for "Gulf War Syndrome" evaluation.  He complained 
of intermittent nausea and vomiting, diarrhea, abdominal 
pain, joint pain, dizziness, memory difficulties, and 
decreased concentration.  He underwent various consultations 
during this hospitalization, including psychiatry, GI, 
rheumatology, and infectious disease.  He underwent endoscopy 
of the upper and lower GI tracts that were normal.  All of 
his lab work was unremarkable.  An MRI (magnetic resonance 
imaging) scan revealed only an incidental finding of a 
questionable cerebellar venous angioma that was felt to be 
essentially insignificant.  The diagnoses were multiple 
complaints since the PGW, depression, and anxiety.  Chronic 
diarrhea was also noted.

Statements from the veteran's wife and her father were 
received in 1996.  Those statements are to the effect that 
the veteran has had various, continuing medical problems, 
including breathing difficulty.

The veteran, his wife, his brother, and his wife's father 
testified in February 1997.  The veteran's testimony was to 
the effect that he had continuing medical problems, including 
disorders manifested by breathing problems, neuropsychiatric 
problems, GI problems, musculoskeletal problems, and nose 
bleeds that were causally related to exposure to chemicals 
and biological agents during his service in Southwest Asia.  
The testimony of the other witnesses was to the effect that 
the veteran had various, continuing medical problems.

Color photographs were received in February 1997.  Those 
photographs reportedly show drums of chemicals or biological 
agents, and were reportedly taken in Southwest Asia during 
the veteran's service in that area.

A private medical report dated in June 1998 shows that the 
veteran was evaluated for nasal obstruction.  He complained 
of nasal obstruction, congestion, and drainage since the PGW.  
A history of septoplasty in 1997 was noted with no 
improvement in symptoms.  He had severe left-side septal 
deviation.  A CT (computed tomography) scan in March 1998 
revealed bilateral maxillary sinusitis as well as some 
mucosal disease in the frontal sinuses.

The veteran and his wife testified before the undersigned in 
June 2000.  The testimony of the veteran was to the effect 
that he had various GI, respiratory, neuropsychiatric, 
musculoskeletal, and nose bleeds since service in the PGW 
that he attributed to exposure to chemicals and biological 
agents used in that war.  His wife testified to the effect 
that the veteran had those medical problems since she knew 
him.

Color photographs were submitted in June 2000.  Those 
photographs show smoke from burning fires and destruction 
reportedly in Southwest Asia during the veteran's service in 
that area.

The veteran underwent various VA PGW examinations in April 
2002.  At a nose, sinus, larynx, and pharynx examination he 
complained of shortness of breath due to UI.  He did not have 
any significant obstruction to breathing.  The examiner 
reviewed the evidence in the veteran's claims folder and 
noted that he had had a normal basic pulmonary function test 
in the past.  The examiner also noted that his nose bled some 
after difficulty with rhinitis or sinusitis, but that he had 
no recurring epistaxis of significance.  The diagnoses were 
chronic rhinitis, perennial postnasal septoplasty, and 
recurring maxillary sinusitis.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For VA purposes, the diagnosis of chronic fatigue syndrome 
(CFS) requires: (1) the new onset of debilitating fatigue 
severe enough to reduce daily activity to less than 
50 percent of the usual level for at least 6 months, and (2) 
the exclusion, by history, physical examinations, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms, and (3) 6 or more of the following: 
(i) acute onset of the condition, (ii) low grade fever, (iii) 
nonexudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
and (x) sleep disturbance.  38 C.F.R. § 4.88a (2001).  The 
above criteria is not materially different from that 
contained in the pamphlet Chronic Fatigue Syndrome-A Pamphlet 
for Physicians" that is published by the U.S. Department of 
Health and Human Services, Public Health Service, National 
Institutes of Health (NIH Publication No. 92-484).  59 Fed. 
Reg. 60901 (Nov. 29, 1994).

The record indicates that the veteran had service in the 
Southwest Asia theater of operations during the PGW.  VA is 
authorized to pay compensation to any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the PGW or became manifest 
to a degree of disability of 10 percent or more not later 
than December 31, 2006.  38 U.S.C.A. § 1117 (West Supp. 
2002); 38 C.F.R. § 3.317 (2001) and 66 Fed. Reg. 56614-56615 
(Nov. 9, 2001).

In order to establish service connection for a disability 
occurring in the PGW under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 noted above, a veteran need only 
present some evidence (1) that he or she is "a Persian Gulf 
veteran"; (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) 
that "became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the PGW, or to a degree of 10 percent or more not 
later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a).  For the purposes of 
38 C.F.R. § 3.317, disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  For purposes of 38 C.F.R. § 3.317, signs or 
symptoms that may be manifestations of undiagnosed illness 
include, but are not limited to (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The Board recognizes that recent legislation has expanded the 
provisions of 38 U.S.C.A. § 1117 to include CFS and expended 
the provisions of 38 U.S.C.A. § 1118 to include the signs and 
symptoms noted in 38 C.F.R. § 3.117(b) that may be 
manifestations of an UI.  Those changes are effective from 
March 1, 2002.  Section 202 of HR 1291, the "Veterans 
Education and Benefits Expansion Act of 2001".  Public Law 
107-103, 115 Stat. 976 (2001).  When the evidence shows that 
the veteran's signs and symptoms are attributable to a 
diagnosed condition, the provisions relating to UI's of the 
PGW are not for application.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  In this case, the 
evidence does not show that the veteran engaged in combat 
with the enemy while in service.  Hence, the provisions of 
38 U.S.C.A. § 1154(b) are not for application.

Color photographs reportedly showing that the veteran was 
exposed to chemical and biological agents while in Southwest 
Asia during the PGW have been received as well as a copy of a 
newspaper to the effect that the war caused environmental 
problems in that area.  While that evidence suggests the 
veteran may have been exposed to chemical and biological 
agents in service in Southwest Asia, this evidence does not 
show that he has the disabilities being considered in this 
appeal or objective signs or symptoms of those disabilities. 

Statements from the veteran, his wife, and his wife's father 
as well as testimony from them and the veteran's brother are 
to the effect that he has the disabilities being considered 
in this appeal, but this lay evidence is not sufficient to 
show the presence of the claimed disabilities because the 
record does not show that they have the experience, training 
or education to make medical diagnoses, statements or 
opinions.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(1)); Espiritu v. Derwinski,  
2 Vet. App. 492 (1992).  This evidence, however, is 
considered reliable evidence in the consideration of whether 
the veteran has signs or symptoms of UI's if it is capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).

The service medical records reveal that the veteran was seen 
for an upper respiratory infection and a cold, but do not 
show the presence of a disorder manifested by breathing 
problems.  Nor do those records show rhinitis, a left-side 
deviated septum or sinusitis.  The post-service medical 
records do not show the presence of a respiratory disorder 
other than rhinitis, left-side deviated septum, and sinusitis 
until many years after service and do not link any of those 
conditions to an incident of service.  The veteran underwent 
a VA examination in April 2002 to determine whether he had a 
disorder manifested by breathing problems and/or objective 
signs or symptoms of an UI manifested by breathing problems, 
but the only disorders found were those noted in this 
paragraph.

After consideration of all the evidence, the Board finds that 
the evidence shows the veteran's respiratory problems in 
service were acute and transitory, and resolved without 
residual disability.  The Board finds that the evidence does 
not show the presence of an UI manifested by breathing 
problems and does not link the veteran's rhinitis, left-side 
deviated septum, and sinusitis first found long after service 
to a disease or injury in service, including exposure to 
chemicals and biological agents.  The preponderance of the 
evidence is against the claim for service connection for a 
respiratory disorder, including an UI manifested by breathing 
problems.  Therefore, the claim is denied.

II.  Entitlement to Service Connection for a Psychiatric 
Disability, Including an UI manifested by Memory Loss, Loss 
of Concentration, and Dizziness.

A.  Factual Background

Service medical records show that the veteran was 
hospitalized for treatment of psychiatric problems.  A 
summary of hospitalization in May 1992, including clinical 
records, shows he was hospitalized for complaints of 
depression and suicidal ideation.  He gave a history of drug 
abuse prior to entry into service.  The Axis I diagnosis was 
polysubstance abuse.  The Axis II diagnosis was personality 
disorder not otherwise specified with borderline dependent 
and schizo-affective traits.

The service medical records show that the veteran was 
hospitalized in June 1992 for complaints of recurrent 
suicidal ideation.  The summary of that hospitalization and 
the hospital clinical records show that he had a history of a 
long tumultuous relationship with his mother.  The Axis I 
diagnosis was adjustment disorder with mixed emotional 
features.  The Axis II diagnosis was personality disorder not 
otherwise specified with dependent inadequate traits (primary 
diagnosis).

The veteran underwent VA examinations in March 1996.  He 
complained of dizziness, memory loss, lack of concentration, 
anxiety, and depression.  No significant abnormalities were 
found on neuropsychiatric examination.  A diagnosis was 
deferred pending psychological testing.  The psychological 
testing was insufficient to establish a diagnosis.  

The veteran underwent psychological testing and psychiatric 
evaluation at a VA medical facility in September 1996.  The 
report of the psychological testing shows no Axis I 
diagnosis.  The Axis II diagnosis was mixed personality 
disorder (provisional).  The report of the psychiatric 
examination shows Axis I diagnoses of rule out major 
depression, rule out dysthymia, rule out organic mood 
disorder, rule out intermittent explosive disorder, and 
polysubstance abuse.  The Axis II diagnosis was deferred.

The summary of the veteran's VA hospitalization in January 
1997 for "Gulf War Syndrome" evaluation shows that he had 
psychiatric problems.  The diagnoses included depression and 
anxiety.

The veteran underwent VA psychiatric examinations in April 
2002.  The Axis I diagnosis on his first psychiatric 
examination was anxiety disorder not otherwise specified.  
The Axis II diagnosis was personality disorder not otherwise 
specified.  The examiner recommended the veteran for repeat 
psychological testing.  

The report of the veteran's second psychiatric examination in 
April 2002 shows that he underwent psychological testing.  
The examiner reviewed the test data and evidence in the 
veteran's claims folder and concluded that the test data did 
not support the presence of PTSD.  The examiner also found 
that some of the veteran's psychiatric complaints had been 
present prior to service.  The examiner noted that the 
veteran's history was compelling for a possible diagnosis of 
undifferentiated somatoform disorder.  This diagnosis would 
be based on the medical ruling that the general medical 
condition, in particular the veteran's irritable bowel 
syndrome marked by nausea and diarrhea, produced impairment 
that was in excess of what would be expected from history, 
physical examination, and laboratory findings.  It was 
noteworthy that information in the veteran's claims folder 
suggested that he had a history of GI disturbance that was 
most prominent during emotionally impactful experiences (when 
his mother tried to spank him as a child, at times during his 
military career, and following an episode of reported 
inappropriate touch by a physician in September 2001).  The 
diagnosis of borderline personality disorder appeared to be 
appropriate in the veteran's case as this diagnosis was 
consistent with his family history of suicidal attempts by 
both parents, ongoing psychiatric instability in his mother, 
and substance abuse in the veteran.  It was noted that one 
brother and his parents had also been treated for substance 
abuse.  The Axis I diagnoses were anxiety disorder not 
otherwise specified and rule out undifferentiated somatiform 
disorder.  The Axis II diagnosis was borderline personality 
disorder.

B.  Legal Analysis

Where a psychosis or arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge or similar combat citation will be 
accepted, in the absence to the contrary, as conclusive 
evidence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f), effective prior to March 7, 1997.

The provisions of 38 C.F.R. § 3.304(f) were revised, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (June 18, 
1999).  These changes were made to more adequately reflect 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that is to the advantage of the veteran 
should be applied.  Karnas, 1 Vet. App. 308.  

Under the revised regulations, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  

The service medical records show that the veteran was treated 
for polysubstance abuse, personality disorder, and an 
adjustment disorder.  The personality disorder and adjustment 
disorder are not disabilities for VA compensation purposes.  
38 C.F.R. § 3.303(c), and service connection is not warranted 
for the polysubstance abuse that is a disability due to the 
veteran's own willful misconduct.  38 C.F.R. § 3.301(a) and 
(c)(2),(3) (2001).  The post-service medical records show 
that the veteran was suspected of having various psychiatric 
conditions, including major depression and PTSD, but those 
disorders were not found on the veteran's most recent VA 
psychiatric examination in April 2002.  The report of that 
examination indicates that the veteran's primary psychiatric 
condition is a personality disorder (not otherwise 
specified).  He was also found to have an Axis I diagnosis of 
anxiety disorder (not otherwise specified) at that 
examination, but the evidence does not demonstrate that 
condition until many years after service and does not link it 
to an incident of service.  Nor does the evidence demonstrate 
signs or symptoms of an UI manifested by neuropsychiatric 
problems.

After consideration of all the evidence, including the 
statements and testimony of the veteran and his relatives, 
the Board finds that the evidence does not show the presence 
of an acquired psychiatric disability until many years after 
service and does not link such condition to a disease or 
injury in service, including any incidents of the PGW.  The 
evidence does not show objective signs or symptoms of an UI 
manifested by memory loss, loss of concentration, dizziness 
or other symptoms or PTSD.  The preponderance of the evidence 
is against the claim for service connection for a psychiatric 
disability, including an UI manifested by neuropsychiatric 
signs or symptoms, and the claim is denied.



III.  Entitlement to Service Connection for a GI Disorder, 
Including an UI manifested by Epigastric Disturbances, 
Diarrhea, and Vomiting.

A.  Factual Background

Service medical records show that the veteran was treated for 
diarrhea in November 1990.  In May 1991, he was treated for 
complaints of nausea and vomiting.  At the time of his 
medical examination in June 1992 for separation from service, 
he had no GI complaints and a GI disorder was not found.

The veteran underwent a VA medical examination in March 1996.  
His complaints included vomiting, diarrhea, and gastric 
disturbances.  The diagnoses were colonic polyp and history 
of nausea and gastric disturbance with normal examination.

A VA report shows that the veteran underwent upper GI 
radiological evaluation in July 1996.  The impression was 
findings suspicious for gastritis and duodenitis, and H. 
pylori could not be completely excluded.

The report of the veteran's VA hospitalization in January 
1997 for "Gulf War Syndrome" evaluation notes the presence 
of chronic diarrhea.

The veteran underwent a VA GI examination in April 2002.  It 
was noted that he had occasional indigestion, diarrhea, 
constipation, fluctuations in appetite, and weight loss or 
gain.  No significant abnormalities were found.  The examiner 
noted that the veteran had previously been diagnosed as 
having had irritable bowel syndrome, and concurred with the 
diagnosis of mild irritable bowel syndrome.

B.  Legal Analysis

The service medical records reveal that the veteran was seen 
for GI problems and the post-service medical records show 
that he continues to have such problems.  A chronic GI 
disorder was not found in service, and the post-service 
medical records reveal that various GI disorders were 
suspected.  The only chronic GI disorders found were chronic 
diarrhea and irritable bowel syndrome.  The chronic diarrhea 
was not found at the veteran's VA examination in April 2002, 
but the veteran's GI symptoms, including diarrhea, were 
attributed to the irritable bowel syndrome at that 
examination.  The evidence does not show objective signs or 
symptoms of an UI manifested by GI problems, but relates 
those problems to the irritable bowel syndrome.   

After consideration of all the evidence, including the 
testimony and statements of the veteran and his relatives, 
the Board finds that the veteran's GI symptoms in service 
were acute and transitory, and resolved without residual 
disability.  The evidence shows that the veteran's current GI 
symptoms are attributable to irritable bowel syndrome, first 
demonstrated many years after service, and does not link that 
condition to an incident of service.  The preponderance of 
the evidence is against the claim for service connection for 
a GI disorder, including an UI manifested by epigastric 
disturbances, diarrhea, and vomiting.  Hence, the claim for 
service connection for such disorder is denied.

IV.  Entitlement to Service Connection for Bursitis, 
Including an UI manifested by Muscle Aches and Cramps, Joint 
Stiffness, and Fatigue.

A.  Factual Background

The report of the veteran's medical examination in November 
1989 for enlistment into service shows pes planus.  Service 
medical records show that he was seen in May 1990 for 
abrasion of the left elbow after being in motor vehicle 
accident.  A report of treatment later in May 1990 notes that 
X-ray examination confirmed a tender area over the olecranon 
and humeral condyles.  The X-ray examination showed no 
fracture.  No significant abnormalities were found on 
examination.  The assessment was sprain/strain/contusion.  He 
was treated with an arm sling.  In June 1990, he was again 
seen for his left elbow condition.  He had stiffness of the 
joint caused by being in the cast.  In July 1991, he was seen 
for residuals of a bug bite of a left toe.  No significant 
abnormalities were found.  A podiatry consultation in August 
1991 notes that he was seen on several occasions for a 
resolving abscess of the 2nd left toe.  There was a small 
healing lesion on the distal tip of that toe.  The report of 
his medical examination in June 1992 for separation from 
service shows no complaints or findings of a left toe 
condition.

At the March 1996 VA examination, the veteran complained of 
muscle cramps, stiffness of joints, and fatigue.  He gave a 
history of surgery in the last year for exploration and 
removal of a ganglion cyst from his left wrist.  X-rays of 
the lumbosacral spine revealed degenerative and/or post-
traumatic change involving the anterior superior aspect of 
the L4 vertebral body.  There was no compression fracture or 
subluxation noted.  The diagnoses included history of an 
insect bite with an asymptomatic scar of the 2nd left toe, 
and history of excision of ganglion cyst with tendinitis of 
the left wrist.

The summary of the veteran's VA hospitalization in January 
1997 for "Persian Gulf Syndrome" evaluation does not show 
the presence of any musculoskeletal disorder.

The veteran underwent a VA examination in August 1998.  X-
rays indicated possible degenerative and/or post traumatic 
changes involving the anterosuperior aspect of the L4 
vertebral body.  The diagnosis was degenerative joint disease 
of the lumbar spine.

The veteran underwent VA examinations in April 2002.  On 
examination of his muscles, no abnormality was found.  On 
examination of his joints, mild bursitis of the shoulders was 
found.  No fatigue or signs or symptoms of an UI manifested 
by musculoskeletal problems were found.

B.  Legal Analysis

The service medical records do not reveal the veteran was 
treated for any musculoskeletal problems other than left 
elbow abrasion following a motor vehicle accident.  The 
report of the veteran's medical examination for separation 
from service does not show the presence of any such 
disability.  The post-service medical records reveal that 
bursitis of the shoulders and arthritis of the lumbar spine 
were found many years after service, but the evidence does 
not link either of those conditions to an incident of 
service.  Nor does the evidence show the presence of chronic 
fatigue syndrome or an UI manifested by objective signs or 
symptoms of a musculoskeletal disorder.

After consideration of all the evidence, including the 
statements and testimony of the veteran and his relatives, 
the Board finds that the evidence reveals his left elbow 
condition in service was an acute and transitory condition 
that healed without residual disability.  The evidence does 
not show the presence of a chronic musculoskeletal disorder 
until many years after service and does not link any such 
disorder to a disease or injury in service.  Nor does the 
evidence show the presence of chronic fatigue syndrome or an 
UI manifested by muscle aches and joint stiffness.  The 
preponderance of the evidence is against the claim for 
service connection for a musculoskeletal disorder, including 
chronic fatigue syndrome and an UI illness manifested by 
musculoskeletal signs or symptoms.  Hence, the claim is 
denied.

V.  Entitlement to Service Connection for a Disorder 
manifested by Nose Bleeds, Including an UI manifested by Nose 
Bleeds.

A.  Factual Background

Service medical records are negative for a disorder 
manifested by nose bleeds.

At the March 1996 VA examination, the veteran's complaints 
included nose bleeds.  The diagnosis was epistaxis secondary 
to trauma and sinusitis.

At a VA PGW examination in April 2002 an examiner noted that 
the veteran had a history of nose bleeds related with 
rhinitis or sinusitis, but that he had no recurring epistaxis 
of significance.  The diagnoses were chronic rhinitis, 
perennial postnasal septoplasty, and recurring maxillary 
sinusitis.


B.  Legal Analysis

The service medical records do not show the presence of a 
disorder manifested by nose bleeds.  The post-service medical 
records reveal that the veteran has nose bleeds associated 
with rhinitis and sinusitis, but demonstrate no other 
disorder manifested by nose bleeds.  The rhinitis and 
sinusitis conditions are not related to service as noted in 
section I of this decision.  Nor does the evidence show the 
presence of an UI manifested by nose bleeds.

After consideration of all the evidence, including the 
testimony and statements of the veteran and his relatives, 
the Board finds that it does not show the presence of a 
disorder manifested by nose bleeds other than rhinitis and 
sinusitis that are disorders not related to service.  Nor 
does the evidence show the presence of an UI manifested by 
nose bleeds.  The preponderance of the evidence is against 
the claim for a disorder manifested by nose bleeds, including 
an UI manifested by nose bleeds.  Hence, the claim for 
service connection for such disorder is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims considered in this appeal because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a respiratory disorder, including an 
UI manifested by shortness of breath, is denied.

Service connection for a psychiatric disability, including 
PTSD and an UI manifested by memory loss, loss of 
concentration, and dizziness, is denied.

Service connection for a GI disorder, including an UI 
manifested by epigastric disturbances, diarrhea, and 
vomiting, is denied.

Service connection for chronic fatigue syndrome, bursitis of 
the shoulders, and arthritis of the lumbar spine, including 
an UI manifested by muscle aches and cramps, and joint 
stiffness, is denied.

Service connection for a disorder manifested by nose bleeds, 
including an UI manifested by nose bleeds, is denied.





		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

